 Case 4:20-cr-40052-JPG Document 62 Filed 12/02/20 Page 1 of 2 Page ID #132




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                    Case No. 20-cv-40052-JPG-002

 MAURICE A. THOMPSON,

                Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Maurice A. Thompson’s Motion for

Pretrial Disclosure of Evidence and Information (Doc. 61).

       As a preliminary matter, the Court notes that there is no general constitutional right to

discovery in a criminal case. Weatherford v. Bursey, 429 U.S. 545, 559 (1977); see Gray v.

Netherland, 518 U.S. 152, 168 (1996). However, Rule 16 of the Federal Rules of Criminal

Procedure and constitutional due process regarding exculpatory material allow criminal

defendants limited access to information regarding the Government’s case.

       The Court’s Order for Pre-Trial Discovery and Motion Practice (Doc. 47) orders the

parties to comply with those rules. It further instructs the parties to attempt to resolve discovery

disputes without recourse to the Court. If the parties have tried to resolve their disputes and have

been unable to do so, the Court allows them to file a motion for discovery and a brief in support

of the motion within 28 days of the arraignment. Any motion filed must contain a statement that

a discovery conference was held and that agreement could not be reached concerning the

discovery or inspection that is the subject of the motion. The defendant has not included the

required statement in his motion.
 Case 4:20-cr-40052-JPG Document 62 Filed 12/02/20 Page 2 of 2 Page ID #133




       Even if the defendant had met all of the technical requirements, the Court would deny the

motion for the following reasons. To the extent that the defendant requests material required to

be produced pursuant to Rule 16, the requests are moot in light of the Government’s open file

policy and absent an indication that the Government is not complying with that rule. To the

extent that the defendant requests material required to be produced by Brady v. Maryland, 373

U.S. 83 (1963), or Giglio v. United States, 405 U.S. 150 (1972), the Government has been

ordered to comply with and has acknowledged its continuing obligations under those cases. It

has been repeatedly held that where the Government has made assurances it will comply with

Giglio and Brady, those assurances are sufficient. See Strickler v. Greene, 527 U.S. 263, 283 n.

23 (1999); see, e.g., United States v. Alex, 791 F. Supp. 723, 729 (N.D. Ill. 1992). To the extent

that the defendant requests information beyond that required to be produced under Rule 16,

Brady or Giglio, the request is overbroad and would be denied.

       For all of these reasons, the Court DENIES the defendant’s motion (Doc. 61).

IT IS SO ORDERED.
DATED: December 2, 2020


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                 2
